     Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 1 of 15 PageID: 819




NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
D.C.,                               :
                                    :
            Plaintiff,              :
                                    :      Civil No. 20-2484 (RBK)
            v.                      :
                                    :      OPINION
COMMISSIONER OF SOCIAL              :
SECURITY,                           :
                                    :
            Defendant.              :
__________________________________
KUGLER, United States District Judge:

         This matter comes before the Court upon Plaintiff D.C.’s Appeal (Doc. No. 1) from the final

decision of the Commissioner of the Social Security Administration denying her application for

Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. § 401 et seq. For the

reasons set forth below the Commissioner’s decision is AFFIRMED.

I.       BACKGROUND

         A. Procedural History

         On June 1, 2016, Plaintiff filed an application for disability benefits alleging her

disability began on October 1, 2015 and that she suffered from lupus, fibromyalgia, degenerative

disc disease, osteoarthritis, hypothyroidism, anxiety with panic attacks, chronic fatigue, chronic

pain, and paroxysmal supraventricular tachycardia. (Doc. No. 9-5, at R. at 73–74, 85–86). Her

claim was initially denied and again on reconsideration. (R. at 84, 98).

         Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”), which was

held on August 31, 2018. (R. at 29–72). On November 16, 2018, the ALJ issued his decision




                                                   1
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 2 of 15 PageID: 820




finding Plaintiff was not disabled within the meaning of the Act. (R. at 12–24). Plaintiff’s request

for review of the ALJ’s decision was denied by the Appeals Council on January 15, 2020. (R. at

1–6). Less than three months later, on March 6, 2020, Plaintiff filed the instant action seeking

judicial review of the ALJ’s decision. (Doc. No. 1).

II.    LEGAL STANDARD

       A. Sequential Evaluation Process

       In order to receive benefits under the Social Security Act (“SSA”), the claimant must be

disabled within the meaning of the Act. The Commissioner applies a five-step evaluation process

to make this determination. See 20 C.F.R. § 404.1520.

       For the first four steps of the evaluation process, the claimant has the burden of

establishing his disability by a preponderance of the evidence. Zirnsak v. Colvin, 777 F.3d 607,

611–12 (3d Cir. 2014). First, the claimant must show that he was not engaged in “substantial

gainful activity” for the relevant time period. 20 C.F.R. § 404.1572. Second, the claimant must

demonstrate that he has a “severe medically determinable physical and mental impairment” that

lasted for a continuous period of at least twelve months. 20 C.F.R. § 404.1520(a)(4)(ii); 20

C.F.R. § 404.1509. Third, either the claimant shows that his condition was one of the

Commissioner’s listed impairments, and is therefore disabled and entitled to benefits, or the

analysis proceeds to step four. 20 C.F.R. § 404.1420(a)(4)(iii). Fourth, if the condition is not

equivalent to a listed impairment, the ALJ must assess the claimant’s residual functional capacity

(“RFC”), and the claimant must show that he cannot perform his past work. 20 C.F.R. §

404.1520(a)(4)(iv); 20 C.F.R. § 404.1520(e). If the claimant meets his burden, the burden shifts

to the Commissioner for the last step. Zirnsak, 777 F.3d at 612. At the fifth and last step, the

Commissioner must establish that other available work exists that the claimant can perform




                                                  2
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 3 of 15 PageID: 821




based on his RFC, age, education, and work experience. 20 C.F.R. § 404.1520 (a)(4)(v); Zirnsak,

777 F.3d at 612. If the claimant can make “an adjustment to other work,” he is not disabled. See

20 C.F.R. § 404.1520(a)(4)(v).

       B. Review of the Commissioner’s Decision

       When reviewing the Commissioner’s final decision, this Court is limited to determining

whether the decision was supported by substantial evidence, after reviewing the administrative

record as a whole. Zirnsak, 777 F.3d at 610 (citing 42 U.S.C. §405(g)). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000). Substantial evidence is “more than a mere

scintilla but may be somewhat less than a preponderance of the evidence.” See, e.g., Rutherford

v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). Courts may not set aside the Commissioner’s

decision if it is supported by substantial evidence, even if this Court “would have decided the

factual inquiry differently.” Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).

       When reviewing a matter of this type, this Court must be wary of treating the determination

of substantial evidence as a “self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d

110, 114 (3d Cir. 1983). This Court must set aside the Commissioner’s decision if it did not take

into account the entire record or failed to resolve an evidentiary conflict. See Schonewolf v.

Callahan, 927 F.Supp. 277, 284–85 (D.N.J. 1997) (citing Gober v. Matthews, 574 F.2d 772, 776

(3d Cir. 1978)). Evidence is not substantial if “it really constitutes not evidence but mere

conclusion,” or if the ALJ “ignores, or fails to resolve, a conflict created by countervailing

evidence.” Wallace v. Sec’y of Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing

Kent, 710 F.2d at 110, 114). A district court’s review of a final determination is a “qualitative




                                                3
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 4 of 15 PageID: 822




exercise without which our review of social security disability cases ceases to be merely deferential

and becomes instead a sham.” Kent, 710 F.2d at 114.

III.   FACTUAL BACKGROUND

       A. Plaintiff’s History

       Plaintiff, now 55 years old, last worked as a certified ophthalmic technician in 2015. (R.

at 599). She graduated from high school and previously completed a certificate program in

ophthalmic technician services. (R. at 208, 599). At the time of the hearing, she lived with her

two adult daughters and her six-year-old granddaughter. (R. at 45, 599). Every day, Plaintiff

drove her granddaughter to daycare, drove herself to various appointments, paid bills, performed

light cleaning around the house (vacuuming, washing dishes, sweeping, and dusting), prepared

and cooked dinner, let the dogs out and fed them, and shopped for groceries. (R. at 55, 192, 194,

202, 204). During the relevant period, she admitted that she took care of her husband, her two

grown daughters, her granddaughter, and the family’s pets. (R. at 192–93, 201). Plaintiff also

went to church, went on a vacation cruise, got together with friends occasionally, was active on

social media, and enjoyed computer games and watching movies. (R. at 55, 59, 195–96, 204).

                i. Mental Health History

       Although Plaintiff complained of symptoms of poor sleep, low energy, crying spells,

panic attacks in crowds, poor concentration and memory deficits, she did not engage in any

outpatient mental health counseling during the relevant period. (R. at 600). Instead, she sought

help from her primary care physician, Dr. Michael J. Attanasio, who prescribed her Ativan to

treat her anxiety. (R. at 514). In April of 2016, Plaintiff reported to Dr. Attanasio that her

medications were working well for her anxiety. (R. at 514). By August of 2016, she reported that

she had no depression, anxiety, mania, sleep disturbances, or paranoia. (R. at 578).




                                                  4
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 5 of 15 PageID: 823




       Throughout 2017, Plaintiff began to complain that she was feeling depressed; her

symptoms related mostly to her physical ailments. (R. at 709). She also reported an increase in

her anxiety levels and an escalation in family issues and external stressors. (R. at 700, 703, 706,

709). In October of 2017, Plaintiff was prescribed Trintellix for her depression and in a follow up

appointment four weeks later, she reported that her symptoms had improved (R. at 700, 696). In

December of 2017 and January of 2018, Plaintiff reported an improvement in her depression and

that her anxiety was stable. (R. at 693, 692, 690, 688). By February of 2018, Plaintiff reported

that both her anxiety and depression were stable on medication. (R. at 682). She reported the

same in March and April of 2018 (R. at 676, 680).

               ii. Consultative Mental Status Examination with Dr. Lawrence G. Mintzer

       On September 8, 2016, Plaintiff underwent a consultative mental status examination with

Dr. Lawrence G. Mintzer. (R. at 599–602). She drove herself to the appointment and went alone

(R. at 599). Plaintiff told Dr. Mintzer that she had issues with anxiety and depression for 25–30

years but that she was not able to work primarily due to pain in her body. (R. at 599–600). She

admitted that she was not in any mental health treatment and, indeed, stopped treatment with a

psychotherapist in October of 2015—her alleged onset date. (R. at 600). During the relevant

period, Plaintiff did not undergo any mental health treatment, and she has never been

hospitalized for psychiatric purposes. (Id.). She told Dr. Mintzer that she did most of the cooking

at her house but only a little bit of the cleaning. (Id.). She grocery shopped, got along “very well”

with other people, and participated in paying bills. (Id.). She kept up with her own grooming and

hygiene, took care of her dogs, and took her granddaughter to daycare every day. (Id.).

              iii. Expert State Agency Psychologists




                                                 5
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 6 of 15 PageID: 824




       On September 19, 2016, state agency psychologist Dr. Wanda Machado, independently

reviewed the record and Dr. Mintzer’s assessment and determined that Plaintiff’s mental

impairments were non-severe. (R. at 79). Dr. Machado highlighted that Plaintiff could prepare

meals, made dinner four times per week, drove herself places, and grocery shopped (Id.).

Likewise, she relied on Dr. Attanasio’s uniform assessments that Plaintiff had a normal mental

status and concluded “[b]ased on [her] history of present illness and [the] findings in this

assessment, the evidence in [the] record describes the presence of a non-severe condition” (Id.).

She found that Plaintiff had only mild limitations in the following categories: activities of daily

living, maintaining social functioning, and maintaining concentration, persistence, or pace. (Id.).

Plaintiff had no episodes of decompensation (Id.).

       On November 3, 2016, state agency physician Richard J. Hamersma independently

reviewed the record and similarly found that “the totality of the evidence is consistent with the

initial decision of a non-severe mental impairment.” (R. at 93). Like Dr. Machado, Dr.

Hamersma found Plaintiff had only mild limitations in activities of daily living, maintaining

social functioning, and maintaining concentration, persistence, or pace. (R. at 92). Dr.

Hamersma highlighted that Plaintiff alleged no mental condition or limitations. (R. at 93). Given

all of the evidence—including the benign mental status examinations and Dr. Mintzer’s benign

examination—he concluded that Plaintiff’s mental impairments were properly considered to be

non-severe. (R. at 92–93).

       B. The ALJ’s Decision

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date of October 1, 2015, although she continued to receive earnings from

temporary disability through her employer after this date. (R. at 14).




                                                  6
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 7 of 15 PageID: 825




       At step two, the ALJ determined the Plaintiff had the following severe impairments:

systemic lupus erythematosus, fibromyalgia, degenerative disc disease of the cervical, thoracic,

and lumbar spine, and bilateral shoulder degenerative joint disease. (Id.). With regard to

Plaintiff’s medically determinable impairments of anxiety and depressive disorder, the ALJ

explained they did not cause more than a minimal limitation in her ability to perform basic

mental work activities and consequently were non-severe. (R. at 16). In making this finding the

ALJ considered the four broad areas of mental functions set forth in the regulations: (1)

understanding, remembering, or applying information; (2) interacting with others; (3) the ability

to concentrate, persist, or maintain pace; and (4) the ability to adapt or manage oneself. (R. at

17). With respect to understanding, remembering, or applying information, the ALJ found the

Plaintiff’s limitations to be mild because although she had difficulty remembering generally,

following instructions, and completing task, she also could prepare meals, pay bills, drive, and

shop. (Id.). For interacting with others, the ALJ also found the Plaintiff’s limitation to be mild

because even though she did have difficulty engaging in social activities, she was able to spend

time with others, shop, go on a cruise, and deal appropriately with authority. (Id.). Under the

third area of mental functions—ability to concentrate, persist, or maintain pace—the ALJ

concluded Plaintiff’s limitations were no more than mild because despite some difficulty in

completing tasks and focusing generally, she could prepare meals, drive, shop, manage funds,

and successfully completed the serial sevens. (Id.). For the final area of mental functions, ability

to adapt and manage oneself, the ALJ found no limitations because Plaintiff was able to care for

her pets, manage personal hygiene, had no issue getting along with providers and staff, no

problems with temper control, and had a normal mood and affect. (Id.).




                                                  7
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 8 of 15 PageID: 826




       Before moving onto Step 3, the ALJ noted that his findings at Step 2 were not an

assessment of the Plaintiff’s residual functional capacity but would still be considered in

formulating the RFC:

       the limitations identified in the “Paragraph B” criteria are not a residual functional
       capacity assessment but are used to rate the severity of mental impairments at step 2 and
       3 of the sequential evaluation process. The mental residual functional capacity
       assessment used at steps 4 and 5 . . . require[] a more detailed assessment by itemizing
       various functions contained in the broad categories found in paragraph B of the adult
       mental disorders listing in 12.00 of the Listing of Impairments (SSR 96-8p). Therefore,
       the following residual functional capacity assessment reflects the degree of limitation the
       undersigned has found in the “Paragraph B” mental functional analysis.

(R. at 17–18). At Step 3, the ALJ concluded the Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18). After consideration of the

entire record and all of the Plaintiff’s symptoms, the ALJ constructed Plaintiff’s residual

functional capacity, finding that she was able to perform:

       sedentary work as defined in 20 CFR 404.1567(a) except frequently climb ramps or
       stairs; never climb ladders, ropes, or scaffolds; occasionally balance, stoop, kneel,
       crouch, or crawl; frequent use of either the left or right upper extremity for reaching in
       any direction; occasional use of the right upper extremity for pushing/pulling; limited to
       frequent fine fingering, grasping, or handling of small objects (smaller than golf ball);
       avoid concentrated exposure to fumes, odors, dust, gases or other environmental irritants;
       be able to adjust position hourly, while remaining at or near the workstation/area.

(R. at 19). At Step 4, the ALJ concluded that in light of the RFC the Plaintiff was capable of

performing her past relevant work as an optician technician. (R. at 23). Therefore, he found that

Plaintiff was not disabled within the meaning of the Social Security Act. (R. at 23).

IV.    DISCUSSION

       A. Step Four Errors

       Plaintiff’s sole issue on appeal is that the ALJ erred by failing to account for the impact

of her mild mental limitations at step four, both in the RFC analysis and the hypothetical



                                                 8
    Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 9 of 15 PageID: 827




question posed to the vocational expert (“VE”). The Commissioner contends that if an ALJ finds

a limitation to be minimal, it is not error to omit the limitation from the RFC assessment.

Likewise, the Commissioner argues that an ALJ has discretion to exclude limitations that are not

credibly established from the hypothetical question posed to the VE, and that is what occurred

here. Lastly, the Commissioner points out that any error is harmless because the record supports

a finding that even with additional limitations to Plaintiff’s RFC that account for her mild mental

limitations, there exists a significant number of jobs in the national economy that she could

perform. Plaintiff contends we cannot consider the ALJ’s decision harmless error because the VE

did not address whether Plaintiff gained any skills from her past work which were transferable to

other sedentary occupations. Likewise, Plaintiff intimates that the harmless error argument

proposed by the Commissioner is a post-hoc rationalization. We will start by addressing the

harmless error argument, which, if correct, would obviate the need to consider any other alleged

errors.

          Although the Commissioner is correct that even with the added mental limitations the

record supports a finding that a significant number of jobs exist in the national economy that

Plaintiff could perform,1 we cannot base our decision on such a rationale because it was not a

basis for the ALJ’s decision. In the decision itself, the ALJ never reached Step 5 of the sequential

evaluation process—where he would determine whether a significant number of jobs exist in the

national economy that Plaintiff could perform—because he concluded at Step 4 that Plaintiff

could perform her past relevant work. Therefore, the rationale offered by the Commissioner to




1
  During the hearing before the ALJ, the vocational expert testified that even if the Plaintiff’s RFC was modified to
include a limitation for simple, routine instructions, simple work-related decision, minor changes in routine work
setting, and occasional interactions with coworkers or the general public, she could still perform the occupations of
printed circuit board inspector, type copy examiner, and order clerk, food and beverage, all of which existed in
significant numbers in the national economy. (R. at 66–67).


                                                          9
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 10 of 15 PageID: 828




uphold the ALJ’s decision is a quintessential post-hoc rationalization: a reason not articulated by

the ALJ himself. Because the “ALJ’s decision must stand or fall with the reasons set forth in” his

decision, we cannot find that any alleged error was harmless. Peel v. Colvin, No. CV 15-255,

2016 WL 4500939, at *5 (E.D. Pa. Aug. 29, 2016).

       Nevertheless, remand is not warranted here because we find that the ALJ did not err in

formulating the RFC or excluding the mild mental limitations from the hypothetical posed to the

VE. The residual functional capacity assessment comes into play at step four, where the ALJ

determines whether, despite her limitations, the claimant retains capacity to perform his past

relevant work. Poulos v. Comm'r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007); 20 C.F.R. §

404.1545(a)(5)(i). In making this determination, the ALJ must consider all relevant evidence in

the record. 20 C.F.R. § 404.1545(a)(1). When the claimant has more than one impairment, the

ALJ must consider “all of [the claimant’s] medically determinable impairments . . . including

[the] medically determinable impairments that are not ‘severe,’” when assessing her residual

functional capacity. 20 C.F.R. § 404.1545(a)(2); see also SSR 96-8. However, “the ALJ need

only include in the RFC those limitations which he finds credible.” Garrett v. Comm'r of Soc.

Sec., 274 Fed. Appx. 159, 163 (3d Cir. Apr. 17, 2008) (citing Burnett v. Comm'r of Soc. Sec., 220

F.3d 112, 121 (3d Cir. 2000)). Where the ALJ concludes that a claimant's deficiency is “so

minimal or negligible that . . . it would not limit her ability” to perform required work tasks, the

ALJ may exclude that deficiency or limitation from the RFC without error. Ramirez v. Barnhart,

372 F.3d 546, 555 (3d Cir. 2004); see also Lee v. Comm'r of Soc. Sec., 248 Fed. Appx. 458, 462

(3d Cir. Sept. 28, 2007) (reasoning “[t]here was no need to include a mental impairment in the

hypothetical as the determination that her condition was not severe was supported by substantial

evidence.”).




                                                 10
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 11 of 15 PageID: 829




       First, contrary to Plaintiff’s contention, the ALJ did consider her mild mental limitations

in formulating the RFC. At Step 2, the ALJ concluded that the Plaintiff’s medically determinable

impairments of anxiety and depressive disorder did not cause more than minimal limitations in

her ability to perform basic mental work activities and therefore they were non-severe. In

reaching this conclusion, the ALJ considered notes about her demeanor and affect from treating

sources; results from memory and concentration tasks during psychological evaluations; and her

own reports of her activities of daily living and social functioning. Based on this evidence he

found that the claimant has, at most, mild mental limitations in: (1) understanding, remembering,

or applying information; (2) interacting with others; and (3) the ability to concentrate, persist, or

maintain pace. However, in the fourth area—the ability to adapt or manage oneself—the ALJ

found the claimant suffered from no limitations. The ALJ then concluded that because the

claimant’s medically determinable mental impairments caused no more than mild limitations in

any of the functional areas, they were non-severe. Importantly, the ALJ further explained that his

RFC assessment reflects the degree of mental limitations he found at Step 2. Finally, the ALJ

noted that in formulating the RFC, he carefully considered the entire record. This discussion and

incorporation by reference is sufficient to satisfy the requirement that the ALJ consider all of the

Plaintiff’s impairments in formulating the RFC. Younge v. Berryhill, No. CV 16-5271, 2017 WL

2978758, at *13 (E.D. Pa. May 31, 2017) (concluding the ALJ adequately discussed why the

plaintiff’s mental impairments were not severe when he noted that the residual functional

capacity assessment reflected the degree of limitation he found at Step 2 and therefore did not

need to discuss it in the RFC evaluation).

       Second, the Commissioner is correct that an RFC assessment does not need to contain in-

depth analysis on mental impairments when the ALJ finds earlier in his opinion that a claimant’s




                                                 11
    Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 12 of 15 PageID: 830




mental impairments are no greater than mild. See, e.g., Holley v. Comm'r Soc. Sec., 590 F. App'x

167, 169 (3d Cir. 2014) (holding that when ALJ found that claimant “had—at most—minor

mental impairments,” ALJ did not err when RFC included no mental limitations); see also

Chandler v. Berryhill, Civ. A. No. 16-4516, 2018 WL 3575258, at *3, *6 (E.D. Pa. July 24,

2018) (holding that when plaintiff’s mental impairments caused no more than mild limitation in

first three functional areas of Paragraph B criteria, ALJ did not err by failing to include

plaintiff’s mild limitations in social functioning in RFC); Mari v. Berryhill, Civ. No. 15-5093,

2017 WL 6209233, at *2–3 (E.D. Pa. Dec. 8, 2017) (holding that ALJ did not err by failing to

include plaintiff’s mild limitations in social functioning in RFC after finding plaintiff’s social

impairment was mild). Thus, even if the ALJ’s failure to analyze the mild mental limitations

constituted an error, a dubious proposition,2 it still does not warrant reversal. See Makowski v.

Comm'r of Soc. Sec., No. CV 16-1656 (JBS), 2017 WL 3151243, at *7 (D.N.J. July 24, 2017)

(concluding “even if the ALJ did not discuss the impact of the admittedly mild limitations from

Plaintiff's mental impairments at the RFC stage, despite having discussed them at length

elsewhere in the opinion, this omission is not reversible error because the ALJ was entitled to not

include ‘minimal or negligible’ deficiencies in the RFC.”).

         The claimant’s argument that the ALJ omitted the mild mental limitations from the

hypothetical question posed to the vocational expert is equally unavailing. “Testimony of

vocational experts in disability determination proceedings typically includes, and often centers



2
  As the Commissioner points out Balla is distinguishable from the present case. In Balla, we remanded the matter to
the ALJ because she did not “explain the ‘impact of [the] Plaintiff’s mental impairments on her ability to’ complete
the relevant work.” Balla v. Comm'r of Soc. Sec., No. CV 18-00386 (RBK), 2019 WL 2482661, at *3 (D.N.J. June
14, 2019). Here, the ALJ did explain the impact that Plaintiff’s mild mental limitations would have on her ability to
perform work related activities when he concluded they would not cause more than a minimal limitation on her
ability to perform basic mental work activities. He then went on to examine the relevant medical evidence, explain
why the mental limitations were not severe, and conclude that the mild mental limitations were considered in
formulating the RFC. This is much different than the ALJ’s passing reference in Balla.


                                                         12
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 13 of 15 PageID: 831




upon, one or more hypothetical questions posed by the ALJ to the vocational expert.” Zirnsak v.

Colvin, 777 F.3d 607, 614 (3d Cir. 2014). Usually, the ALJ will ask whether a hypothetical

claimant with the same physical and mental impairments as the claimant can perform certain jobs

that exist in the national economy. Id. The hypothetical must “accurately portray” any

impairments of the claimant. Id. To accurately portray a claimant's impairments, the ALJ must

include all “credibly established limitations” in the hypothetical. Id.

       The Third Circuit’s decision in Zirnsak explains the framework employed by this circuit

to determine whether a limitation is credibly established. First, limitations that are supported by

medical evidence and are “otherwise uncontroverted in the record” must be included in the ALJ's

hypothetical for us to rely on the VE's response to that hypothetical. Id. However, where a

limitation is supported by medical evidence, but is opposed by other evidence in the record, the

ALJ has discretion to choose whether to include that limitation in the hypothetical. Id. at 615.

This discretion is not unfettered—the ALJ cannot reject evidence of a limitation for an

unsupported reason. Id. Finally, the ALJ also has the discretion to include a limitation that is not

supported by any medical evidence if the ALJ finds the impairment otherwise credible. Id.

       Just like the impairments in Zirnsak, the impairments here, anxiety and depressive

disorder, fall into the second category of the framework: they are supported by medical evidence

but are controverted by other evidence in the record. Medical examinations from 2015 to 2017

support her claim that she suffers from depression. Although she reported an increase in her

anxiety and panic attacks in October of 2017, mental status examination findings continued to be

benign. Specifically, the ALJ noted that from October of 2017 through July of 2018, she was

cooperative, alert, oriented, had intact cognitive functioning, good judgment and insight, and

logical and good directed thought processes. Likewise, her claims of depression and anxiety




                                                 13
 Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 14 of 15 PageID: 832




were disputed by other evidence in the record. For instance, she reported that her symptoms were

well controlled with medication; a consultative psychological examination found that although

she was a bit anxious and depressed, her thought processes were goal directed, her speech was

coherent, and her impulse control, insight, and social judgment were good. She was also able to

complete the serial sevens and spell the word “world” forwards and backwards. Her ability to

drive, prepare meals, manage funds, shop, and take a cruise also contradicted her claims that she

had difficulty concentrating, remembering information, and engaging in social activities. Lastly,

state agency psychological consultative examiner, Dr. Wanda Machado, found that the Plaintiff’s

mental limitations were non-severe, and this was affirmed by Dr. Richard Hamersma.

       This Circuit does “not require an ALJ to submit to the [VE] every impairment alleged by

a claimant.” Zirnsak v. Colvin, 777 F.3d 607, 615 (3d Cir. 2014). Rather, the ALJ is only

required to submit credibly established limitations. Id. Where, as here, a limitation is supported

by some medical evidence but controverted by other evidence in the record, it is within the

ALJ’s discretion whether to submit the limitation to the VE. Id. That discretion was properly

exercised here because there is substantial evidence in the record to support the ALJ’s finding

that Plaintiff’s mental impairments were not severe—namely, her benign medical examinations,

her lack of demonstrated problems with activities of daily living, and the state agency

psychological consultative examiners’ findings. In making credibility determinations like this

one, this Court will “not substitute our own judgment for that of the fact finder.” Id. at 616.

Accordingly, we find that the hypothetical question posed to the VE was not deficient for failure

to fully reflect Plaintiff’s limitations. Lee v. Comm'r Soc. Sec., 248 F. App'x 458, 462 (3d Cir.

2007) (concluding “[t]here was no need to include a mental impairment in the hypothetical as the

determination that her condition was not severe was supported by substantial evidence.”).




                                                 14
Case 1:20-cv-02484-RBK Document 16 Filed 05/10/21 Page 15 of 15 PageID: 833




V.    CONCLUSION

      For the reasons set forth above, the Commissioner’s decision is affirmed.

Dated: 5/10/2021                                          s/ Robert B. Kugler
                                                          ROBERT B. KUGLER
                                                          United States District Judge




                                             15
